Exhibit 10.1

FOURTH AMENDMENT

TO

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Fourth Amendment to the Fourth Amended and Restated Loan and Security
Agreement (this “Amendment”) is made as of November 13, 2013, among Regional
Management Corp., Regional Finance Corporation of South Carolina, Regional
Finance Corporation of Georgia, Regional Finance Corporation of Texas, Regional
Finance Corporation of North Carolina, Regional Finance Corporation of Alabama,
Regional Finance Corporation of Tennessee, Regional Finance Company of New
Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance Company
of Missouri, LLC, Regional Finance Company of Georgia, LLC, RMC Financial
Services of Florida, LLC, Regional Finance Company of Louisiana, LLC, Regional
Finance Company of Mississippi, LLC, Regional Finance Company of Kentucky, LLC
and Regional Finance Company of Virginia, LLC (each individually a “Borrower”
and collectively the “Borrowers”), the financial institutions listed therein
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A. as agent for the
Lenders (in its capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers, Lenders and Agent are parties to that certain Fourth
Amended and Restated Loan and Security Agreement dated as of January 18, 2012
and amended as of July 31, 2012, March 29, 2013 and May 13, 2013 (as may be
further amended, restated, modified, substituted, extended, or renewed from time
to time, and together with all of its exhibits, schedules and attachments
thereto, collectively the “Agreement” or the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on
November 8, 2013, there was outstanding the aggregate principal amount of
$341,828,225.96 under the revolving credit facility; and

WHEREAS, the Borrowers have requested that the Lenders modify certain provisions
of the Agreement and the Lenders are willing to do so on the terms and
conditions as hereinafter set forth, including but not limited to permitting
Regional to organize two new legal entities, (i) Regional Management
Receivables, LLC, a Delaware limited liability company and (ii) Regional
Management Automobile Receivables Trust 2014-1, a Delaware statutory trust,
neither of which will be a borrower or guarantor under the Agreement and related
documents (collectively, the “Additional Entities”).



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. The Borrowers, Lenders and Agent agree that the Recitals above are a part of
this Amendment. Unless otherwise expressly defined in this Amendment, terms
defined in the Loan Agreement shall have the same meaning under this Amendment.

 

  2. The Borrowers represent and warrant to the Lenders as follows:

(a) Each Borrower is a corporation or limited liability company, as applicable,
and is duly organized and validly existing in good standing under the laws of
the state in which it is incorporated or organized, as applicable.

(b) Each Borrower has the power and authority to execute and deliver this
Amendment and perform its obligations hereunder and has taken all necessary and
appropriate corporate or limited liability company, as applicable, action to
authorize the execution, delivery and performance of this Amendment.

(c) The Loan Agreement, as amended by this Amendment, the Fourth Amended and
Restated Pledge Agreement (as previously amended by that certain First Amendment
to Fourth Amended and Restated Pledge Agreement dated October 29, 2012, that
certain Second Amendment to Fourth Amended and Restated Pledge Agreement dated
as of March 29, 2013 and that certain Third Amendment to Fourth Amended and
Restated Pledge Agreement dated as of May 13, 2013) and each of the other Loan
Documents are each hereby ratified, remain in full force and effect, and each
constitutes the valid and legally binding obligation of each Borrower,
enforceable in accordance with its terms.

(d) All of the Borrowers’ representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct on and as of the
date of the Borrowers’ execution of this Amendment.

(e) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default have occurred and are continuing under the
Loan Agreement or the other Loan Documents.

 

  3. The Loan Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Additional Entities” means the following two legal entities organized by
Regional: (i) Regional Management Receivables, LLC, a Delaware limited liability
company, and (ii) Regional Management Automobile Receivables Trust 2014-1, a
Delaware statutory trust.

 

- 2 -



--------------------------------------------------------------------------------

  (b) Section 8.8 of the Agreement is hereby amended in its entirety as follows:

“8.8 Subsidiaries. Regional shall not, directly or indirectly, organize or
acquire any other Subsidiaries without the prior written consent of Agent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, such Subsidiary (other than a Subsidiary that is organized or formed
under the laws of a jurisdiction other than the United States (or any state
thereof) or the District of Columbia) executes and delivers a Guaranty
substantially in the form attached hereto as Exhibit “D” in favor of Agent, for
the benefit of the Lenders, within thirty (30) days of becoming a Subsidiary of
Regional; provided, further, however, that the Additional Entities, which shall
not be Borrowers and shall not execute Guaranties, are permitted entities so
long as neither holds assets, engages in business or otherwise generates
revenue.”

 

  (c) The Schedules of the Agreement are updated to the extent necessary by the
Schedules attached hereto.

 

  4. This Amendment shall become effective when and only when (a) this Amendment
shall be executed and delivered by each Borrower, the Agent and the Required
Lenders, (b) the Agent shall have received an executed Reaffirmation from the
Guarantors, and (c) the Agent shall have received such additional closing
documents as it shall reasonably specify in connection with the transactions
contemplated hereby.

 

  5. The Borrowers hereby issue, ratify and confirm the representations,
warranties and covenants contained in the Loan Agreement, as amended hereby and
each of the other Loan Documents given by the Borrowers in favor of the Lenders.
The Borrowers agree that this Amendment is not intended to and shall not cause a
novation with respect to any or all of the Obligations.

 

  6. The Borrowers acknowledge and warrant that each Lender has acted in good
faith and has conducted itself in a commercially reasonable manner in its
relationships with the Borrowers in connection with this Amendment and generally
in connection with the Loan Agreement and the Obligations, the Borrowers hereby
waiving and releasing any claims to the contrary.

 

  7. The Borrowers shall pay at the time this Amendment is executed and
delivered (or as otherwise provided for in this Agreement) all fees,
commissions, costs, charges, taxes and other expenses incurred by the Lenders
and their counsel in connection with this Amendment, including, but not limited
to, reasonable fees and expenses of the Lenders’ counsel and all recording fees,
taxes and charges.

 

- 3 -



--------------------------------------------------------------------------------

  8. This Amendment is one of the Loan Documents. This Amendment may be executed
in any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and taken together
shall constitute but one and the same instrument. The parties agree that their
respective signatures may be delivered by fax or PDF (via email). Any party who
chooses to deliver its signature by fax or PDF (via email) agrees to provide a
counterpart of this Amendment with its inked signature promptly to each other
party.

 

  9. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS
AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

  10. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, ACTION OR OTHER
PROCEEDING ARISING UNDER OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BORROWERS

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC

 

By:  

/s/ Donald E. Thomas

Name:   Donald E Thomas Title: Executive Vice President and Chief Financial
Officer of each of the above listed Corporations and Executive Vice President
and Chief Financial Officer of each of the above limited liability companies

 

AGENT

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President

 

- 5 -



--------------------------------------------------------------------------------

LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President

Commitment = $150,000,000.00

 

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Michael S. Cameli

Name:   Michael S. Cameli Title:   Director

Commitment = $80,000,000.00

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Daniel McCarthy

Name:   Daniel McCarthy Title:   Vice President

Commitment = $35,000,000.00

 

CAPITAL ONE, N.A., as a Lender By:  

/s/ Beverly Abrahams

Name:   Beverly Abrahams Title:   Senior Vice President

Commitment = $75,000,000.00

 

- 6 -



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. as a Lender By:  

/s/ Stephanie Hopkins

Name:   Stephanie Hopkins Title:   Senior Vice President

Commitment = $30,000,000.00

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ Thomas M. Romanowski

Name:   Thomas M. Romanowski Title:   Vice President

Commitment = $130,000,000.00

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

Location of Records Concerning Collateral

509 West Butler Road, Greenville, South Carolina 29607

Location of Collateral and Places of Business

509 West Butler Road, Greenville, South Carolina 29607, and the following branch
locations:

 

Street

  

City

  

State

  

Zip

815 West Greenwood Street, Suite 3

   Abbeville    SC    29620

1500 Hoppe Blvd., Suite 6

   Ada    OK    74820

314 Richland Avenue West

   Aiken    SC    29801

458 1st Street SW

   Alabaster    AL    35007

8144 U.S. Highway 431

   Albertville    AL    35950

5504 Menaul Blvd. NE, Suite G-East

   Albuquerque    NM    87110

5300 Sequoia Road NW, Suite L

   Albuquerque    NM    87120

792 Commerce Drive, Suite 101

   Alexander City    AL    35010

2705 North Main Street, Suite C

   Anderson    SC    29621

2705 N. Main Street, Suite G

   Anderson    SC    29621

1310 Quintard Avenue

   Anniston    AL    36201

1215 Anthony Drive, Suite G; PO Box 3225

   Anthony    NM    88021

1321 Bell Road

   Antioch    TN    37013

583 Brindlee Mountain Pkwy., PO Box 933

   Arab    AL    35016

1212 Merrick Drive, Suite 5

   Ardmore    OK    73401

840 Secretary Drive

   Arlington    TX    76015

1337 C East Dixie Drive

   Asheboro    NC    27203

473 Hendersonville Road, Suite A

   Asheville    NC    28803

920 Highway 72 E, Brookhill Plaza, PO Box 288

   Athens    AL    35611

959 Gilbert Ferry Road, SE, Suite M

   Attalla    AL    35954

2140 East University Drive, Suite E

   Auburn    AL    36830

8868 Research Blvd. Suite 705

   Austin    TX    78758

719 West William Cannon, Suite 112

   Austin    TX    78745

1016 La Posada Drive, Suite 270

   Austin    TX    78752

1231 SE Frank Phillips Blvd.

   Bartlesville    OK    74006

197 Main Street

   Barnwell    SC    29812

112D West Church Street

   Batesburg    SC    29006

906 McMeans Ave., Suite B

   Bay Minette    AL    36507

2303 Boundary Street, Suite 3

   Beaufort    SC    29902

6240 Phelan Blvd.

   Beaumont    TX    77706

218 City Square

   Belton    SC    29627

145 Hwy 15 & 401 Bypass, Suite 7

   Bennettsville    SC    29512

5031 Ford Parkway, Suite 104

   Bessemer    AL    35020

1930 Edwards Lake Road, Suite 120

   Birmingham    AL    35235

981 U.S. Highway 431 South

   Boaz    AL    35957

3906 Hwy 9, Suite C

   Boiling Springs    SC    29316

1135 Volunteer Parkway, Suite 1

   Bristol    TN    37620



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

806 S. Aspen Ave., Suite B

   Broken Arrow    OK    74012

857 E. Washington Street, Suite D

   Brownsville    TX    78520

3421-6 Cypress Mill Road

   Brunswick    GA    31525

1710 C, Suite 101 South Texas Avenue

   Bryan    TX    77802

2140 S. Church Street

   Burlington    NC    27215

1047 Broad Street

   Camden    SC    29020

528 Knox Abbott Drive

   Cayce    SC    29033

567 King Street

   Charleston    SC    29403

1300 Savannah Highway, Suite 12

   Charleston    SC    29407

9123 Monroe Road, Suite 100

   Charlotte    NC    28270

7309 East Independence Blvd., Suite 24

   Charlotte    NC    28227

5210 North Tryon Street, Unit B

   Charlotte    NC    28213

6407 South Blvd., Suite J

   Charlotte    NC    28217

3250 Wilkinson Blvd., Suite H

   Charlotte    NC    28208

9303 Monroe Rd., Suite A

   Charlotte    NC    28270

5716 Ringgold Road, Unit 106

   Chattanooga    TN    37412

233 Second Street

   Cheraw    SC    29520

120 N. 5th Street

   Chickasha    OK    73018

220 Town Mart

   Clanton    AL    35045

1942 S. Hwy. 66

   Claremore    OK    74019

891 Keith Street, Suite 6

   Cleveland    TN    37311

6729 L Two Notch Road

   Columbia    SC    29223

810 Dutch Square Blvd., Suite 102

   Columbia    SC    29210

7509 Garners Ferry Road, Suite F

   Columbia    SC    29209

6729 Two Notch Road, Unit B

   Columbia    SC    29223

136 Bear Creek Pike, Suite E

   Columbia    TN    38401

3401 W. Davis Street, Suite A1

   Conroe    TX    77304

302 Main Street

   Conway    SC    29526

516 S. Willow Avenue

   Cookeville    TN    38501

4918 Ayers Road, Ayers Plaza, Suite 136

   Corpus Christi    TX    78415

126 Crossings Way, Suite 15

   Crossville    TN    38555

1710 2nd Avenue SW, Suite 5

   Cullman    AL    35055

3186 Alabama Highway 157

   Cullman    AL    35058

3917 W. Camp Wisdom Road, Suite 107

   Dallas    TX    75237

200 Able Drive, Suite 12

   Dayton    TN    37321

2699 Sandlin Rd., Suite B-2

   Decatur    AL    35601

2314 6th Avenue SE, Suite B PO Box 298 (35602)

   Decatur    AL    35601

2400 Veterans Blvd., Suite 10

   Del Rio    TX    78840

121 Henslee Drive, Suite H

   Dickson    TN    37055

222 East Main Street

   Dillon    SC    29536

3074 Ross Clark Circle, Suite 8

   Dothan    AL    36301

5410 NC Highway 55, Suite R

   Durham    NC    27713

220 Jefferson Street

   Eagle Pass    TX    78852

6932 Calhoun Memorial Hwy., Suite G

   Easley    SC    29640

710 South Pendleton Street

   Easley    SC    29640

229 Apple Square Plaza

   Edgefield    SC    29824

613 East University Drive

   Edinburg    TX    78539



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

302 W. Edmond Road

   Edmond    OK    73003

500 N. Oregon, Suite E

   El Paso    TX    79901

8720 Alameda Avenue, Suite A

   El Paso    TX    79907

3333 N. Yarbrough Drive, Suite V

   El Paso    TX    79925

9861 Dyer Street, Suite 4

   El Paso    TX    79924

6920 Delta Drive, Suite 2

   El Paso    TX    79905

1605 George Dieter Drive, Suite 302

   El Paso    TX    79936

1700 N. Zaragoza Road, Suite 103

   El Paso    TX    79936

2329 W. Willow Road

   Enid    OK    73703

1111 Ireland Drive, Suite 102

   Fayetteville    NC    28304

2801 Mall Road, Suite 9

   Florence    AL    35630

163 Cox Creek Parkway

   Florence    AL    35630

355 West Evans Street

   Florence    SC    29501

1222 West Evans Street

   Florence    SC    29501

1123 N. McKenzie Street

   Foley    AL    36535

2308 Gault Avenue North

   Fort Payne    AL    35967

1518 Pennsylvania Avenue

   Fort Worth    TX    76104

2725 NE 28th Street, Suite 130

   Fort Worth    TX    76111

2901 Alta Mere Drive, Suite 1000

   Fort Worth    TX    76116

449 George Wallace Drive

   Gadsden    AL    35903

515 North Limestone Street

   Gaffney    SC    29340

841 Odum Road, Suite 105

   Gardendale    AL    35071

3115 South 1st Street, Suite 300

   Garland    TX    75041

3465 West Walnut Street, Suite 107

   Garland    TX    75042

1330 Fifth Avenue, Suite 250

   Garner    NC    27529

2568 West Franklin Blvd.

   Gastonia    NC    28052

808 East Franklin Blvd.

   Gastonia    NC    28054

1113 N. Fraser Street

   Georgetown    SC    29440

134 Saint James Avenue, Suite 6

   Goose Creek    SC    29445

2080 N. Hwy. 360, Suite 140

   Grand Prairie    TX    75050

817 W. Pioneer Parkway, Suite 156

   Grand Prairie    TX    75051

2565 East Andrew Johnson Highway

   Greeneville    TN    37745

3733 B Farmington Drive

   Greensboro    NC    27407

2403 Battleground Avenue, Suite 6

   Greensboro    NC    27408

631 Willow Lane, Suite K

   Greenville    AL    36037

101 Verdae Blvd., Suite 130

   Greenville    SC    29607

3405 White Horse Road, Suite C

   Greenville    SC    29611

2301 Wade Hampton Blvd., Suite 3

   Greenville    SC    29615

718A Montague Avenue

   Greenwood    SC    29649

726-A Montague Avenue

   Greenwood    SC    29649

1309 B West Poinsett Street

   Greer    SC    29650

129 Lee Avenue

   Hampton    SC    29924

318 E. Jackson Street

   Harlingen    TX    78550

587 Highway 31 NW, Suite A PO Box 788

   Hartselle    AL    35640

112 East Carolina Avenue

   Hartsville    SC    29550

475 N. Main Street, Suite D

   Hemingway    SC    29554

638 Spartanburg Hwy., Suite 30

   Hendersonville    NC    28792



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

2367 Highway 70 SE

   Hickory    NC    28602

2108 N. Centennial Street, Suite 114

   High Point    NC    27265

2630 S. Main Street, Suite 103

   High Point    NC    27263

306 Palisades Blvd, Suite 4

   Homewood    AL    35209

3659 Lorna Road, Suite 125

   Hoover    AL    35216

7100 Regency Square Blvd., Suite 248

   Houston    TX    77036

1804 Wirt Road

   Houston    TX    77055

5517 Airline Drive, Suite E

   Houston    TX    77076

459 Uvalde Road

   Houston    TX    77015

6003 Bellaire Blvd., Suite G

   Houston    TX    77081

4485 North Freeway

   Houston    TX    77022

4925 University Drive, Suite 110

   Huntsville    AL    35816

700 Airport Road, Suite E

   Huntsville    AL    35802

1918 North Story Road

   Irving    TX    75061

4405 N. College Avenue, Suite C

   Jackson    AL    36545

319 Vann Drive, Suite B

   Jackson    TN    38305

1811 Highway 78 East, Suite 110

   Jasper    AL    35501

800 Highway 78 East, Suite 300

   Jasper    AL    35501

3014 Bristol Highway, Suite 3

   Johnson City    TN    37601

3379 Cloverleaf Parkway

   Kannapolis    NC    28083

873 S. Mason Rd., Suite 324

   Katy    TX    77450

421 West Stone Drive, Suite 3

   Kingsport    TN    37660

200 West Mill Street

   Kingstree    SC    29556

218 E. Kleberg Avenue

   Kingsville    TX    78363

7118 Maynardville Highway

   Knoxville    TN    37918

1645 Downtown West Blvd., Unit 11

   Knoxville    TN    37919

109 East Main Street

   Lake City    SC    29560

226 S. Main Street

   Lancaster    SC    29720

502 W. Calton Road, Suite 109

   Laredo    TX    78041

1104-B North Meadow

   Laredo    TX    78040

2300 N. Main Street, Suite 205

   Las Cruces    NM    88001

507 N. Harper Street, Suite D

   Laurens    SC    29360

1915 West Gore Blvd., Suite 3

   Lawton    OK    73501

224 West Main Street, Suite D

   Lebanon    TN    37087

5175 Sunset Boulevard, Suite 4

   Lexington    SC    29072

371 West Church Street

   Lexington    TN    38351

110 E. Tyler Street

   Longview    TX    75601

348 North Highway 701, Unit 1

   Loris    SC    29569

588 Bailey Road, Suite E

   Lumberton    NC    28358

2021 Gallatin Pike North, Suite 240

   Madison    TN    37115

103 South Brooks Street

   Manning    SC    29102

1107 East Godbold Street

   Marion    SC    29571

200 E. Choctaw Avenue

   McAlester    OK    74501

1313 Dallas Street

   McAllen    TX    78501

7444 Winchester Road, Suite 104

   Memphis    TN    38125

2839 S. Douglas Blvd., Suite 103

   Midwest City    OK    73130

2708 H E. Griffin Parkway

   Mission    TX    78572



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

5238 U.S. Highway 90 W, Suite D

   Mobile    AL    36619

6345 Airport Boulevard, Suite G

   Mobile    AL    36608

104 Bi-Lo Way, Suite A2

   Moncks Corner    SC    29461

3306 Highway 74 West, Unit D

   Monroe    NC    28110

6144 Atlanta Highway

   Montgomery    AL    36117

2206 Village Drive

   Moody    AL    35004

639 NW 7th Street

   Moore    OK    73160

1631 E. Andrew Johnson Highway

   Morristown    TN    37814

1035 Johnnie Dodds Blvd., Suite C-7

   Mt. Pleasant    SC    29464

1636 Memorial Blvd.

   Murfreesboro    TN    37129

1208 North York Street, Suite B

   Muskogee    OK    74403

605 West Broadway Street

   Myrtle Beach    SC    29577

6242 Rufe Snow Drive, Suite 230

   N. Richland Hills    TX    76148

1377 Wilson Road

   Newberry    SC    29108

2108A W. Lindsey Street

   Norman    OK    73069

404 E. Martintown Road, Suite 4

   North Augusta    SC    29841

1924 Remount Road

   North Charleston    SC    29406

1922 Remount Road

   North Charleston    SC    29406

867 U.S. Highway 17 South

   North Myrtle Beach    SC    29582

80 McFarland Drive, Suite 2

   Northport    AL    35473

7141 S. Western Avenue, Suite C

   Oklahoma City    OK    73139

6221 N. Meridian Avenue

   Oklahoma City    OK    73112

642 John C. Calhoun Drive

   Orangeburg    SC    29115

1291 John C. Calhoun Drive

   Orangeburg    SC    29115

1225 Snow Street, Suite 4

   Oxford    AL    36203

1986 US Highway 78 East

   Oxford    AL    36203

3910 Fairmont Parkway, Suite D

   Pasadena    TX    77504

1703 Shaver Street

   Pasadena    TX    77502

2550 Broadway Street

   Pearland    TX    77581

1401 Stemley Bridge Road, Suite 13

   Pell City    AL    35125

3304 U.S. Highway 80 West, Suite E

   Phenix City    AL    36870

230 West Parker Road, Suite 190

   Plano    TX    75075

246 Interstate Commercial Park Loop

   Prattville    AL    36066

4011 Capital Blvd., Suite 123

   Raleigh    NC    27604

4761 E. Hwy. 83, Suite B, Plaza Del Mar

   Rio Grande City    TX    78582

592 N. Anderson Road

   Rock Hill    SC    29730

704-C E. Broad Avenue

   Rockingham    NC    28379

3806 Avenue I, Suite 22

   Rosenberg    TX    77471

1015 S. Mays Street, Suite 101

   Round Rock    TX    78664

811 S. Jake Alexander Blvd.

   Salisbury    NC    28147

4502 Centerview Drive, Suite 116

   San Antonio    TX    78228

1121 SW Military Drive, Suite 101

   San Antonio    TX    78221

14145 Nacogdoches Road, Suite 1

   San Antonio    TX    78247

3221 Wurzbach Road

   San Antonio    TX    78238

3655 Fredricksburg Road, Suite 119

   San Antonio    TX    78201

4525 Rigsby Avenue, Suite 106

   San Antonio    TX    78222

7500 Eckhert Road, Suite 460

   San Antonio    TX    78240



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

11819 West Avenue, Suite 2

   San Antonio    TX    78216

206-B West San Antonio Street

   San Marcos    TX    78666

305 W. Taft Road, Ste A

   Sapulpa    OK    74066

6409 Abercorn street

   Savannah    GA    31405

1605 S. Broad Street

   Scottsboro    AL    35768

211 Oconee Square Drive

   Seneca    SC    29678

1510 N. Kickapoo Avenue, Suite 1

   Shawnee    OK    74804

120 Highway 14, Suite C

   Simpsonville    SC    29681

2400 Herodian Way SE, Suite 147N

   Smyrna    GA    30080

10755 N. Loop, Suite P

   Socorro    TX    79927

195A S. Converse Street

   Spartanburg    SC    29306

110 Garner Road, Suite 10, Merchants Plaza

   Spartanburg    SC    29303

5015 FM 2920 Road, Suite B

   Spring    TX    77388

12220 Murphy Road, Suite H

   Stafford    TX    77477

11925 Southwest Freeway, Suite 6

   Stafford    TX    77477

230 Signal Hill Drive

   Statesville    NC    28625

701 N. Main Street

   Stillwater    OK    74075

115 E. Richardson Avenue

   Summerville    SC    29483

251 Broad Street

   Sumter    SC    29150

708 Bultman Drive

   Sumter    SC    29150

1209 N. Main Avenue

   Sylacauga    AL    35150

513 East Battle Street

   Talladega    AL    35160

2314 W. Adams Avenue, Suite C

   Temple    TX    76504

2506 25th Ave. North, Suite #2

   Texas City    TX    77590

33208 Highway 43, Suite A

   Thomasville    AL    36784

1237 Highway 231 South

   Troy    AL    36081

3202 S. Memorial Drive, Suite 7A

   Tulsa    OK    74145

2001 Skyland Blvd. East, Suite C-1

   Tuscaloosa    AL    35405

2523 East Fifth Street

   Tyler    TX    75701

410 N. Duncan Bypass, Suite D

   Union    SC    29379

2912 N. Laurent Street

   Victoria    TX    77901

1615 N. Valley Mills Drive, Suite 1615

   Waco    TX    76710

110A N. Memorial Avenue

   Walterboro    SC    29488

1025 North Texas Blvd., Suite 17

   Weslaco    TX    78596

622 Twelfth Street

   West Columbia    SC    29169

420 Eastwood Road, Suite 101

   Wilmington    NC    28403

153 N. Congress Street

   Winnsboro    SC    29180

3193-D Peters Creek Parkway

   Winston-Salem    NC    27127

4964 Martin View Lane

   Winston-Salem    NC    27104

902 N. Main Street

   Woodruff    SC    29388

710 E Liberty Street, Suite 102

   York    SC    29745

1300 West Vandament Avenue, Suite 2301

   Yukon    OK    73099



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

Liens created by the following documents and any financing statements now
existing or hereafter filed related thereto:

Business Loan Agreement dated on or about January 9, 2012, made by Regional with
Wells Fargo Bank, National Association (“Wells Fargo”), allowing Regional to
borrow up to $1,500,000 on a revolving basis. As an inducement, Wells Fargo
required the execution of a Promissory Note by Regional in favor of Wells Fargo
(as identified in Schedule 8.6) related to certain real and personal property
(as described therein) located at 507 and 509 W. Butler Road, Mauldin, South
Carolina, as the same has been amended, modified or extended.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Regional Finance Company of Oklahoma, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly-owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

Regional Finance Company of Louisiana, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

RMC Financial Services of Florida, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Georgia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Kentucky, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Virginia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Upstate Motor Company

Credit Recovery Associates, Inc.

RMC Reinsurance, LTD



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

  

Account Number

  

City

  

State

  

Purpose

  

Company Name/DBA

  

Sweep Acct.

Arvest Bank    XXXXXXXXXX    Bartlesville    OK    Depository    Regional
Finance Co. of OK, LLC    BancFirst    XXXXXXXXXX    Ardmore    OK    Depository
   Regional Finance Co of OK, LLC    Bank of Oklahoma    XXXXXXXXXX    Midwest
City    OK    Depository    Regional Finance Co of OK, LLC    BB & T   
XXXXXXXXXX    Brunswick    GA    Depository    Regional Finance Co of GA, LLC   
BB & T    XXXXXXXXXX    Winston Salem    NC    Depository    Regional Management
Corp.    BB & T    XXXXXXXXXX    Winston Salem    NC    Depository    Regional
Finance Corp. of TN    Compass Bank    XXXXXXXXXX    Birmingham    AL   
Depository    Regional Finance Corp. of TX    Compass Bank    XXXXXXXXXX   
Birmingham    AL    Depository    Regional Finance Corp. of TX    First Bank   
XXXXXXXXXX    Dickson    TN    Depository    Regional Finance Corp. of TN   
First Citizens    XXXXXXXXXX    Columbia    SC    Depository    Regional Finance
Corp. of SC    First Citizens    XXXXXXXXXX    Columbia    SC    Depository   
Regional Finance Corp. of SC    First National    XXXXXXXXXX    Edinburgh    TX
   Closed    Regional Finance Corp. of TX    First National Bank    XXXXXXXXXX
   Talladega    AL    Depository    Regional Finance Corp. of AL    First
National Bank of TN    XXXXXXXXXX    Livingston    TN    Depository    Regional
Finance Corp. of TN    First Tennessee Bank    XXXXXXXXXX    Memphis    TN   
Depository    Regional Finance Corp. of TN    International Bank and Commerce   
XXXXXXXXXX    Laredo    TX    Depository    Regional Finance Corp. of TX   
International Bank and Commerce    XXXXXXXXXX    Laredo    TX    Depository   
Regional Finance Corp. of TX    International Bank and Commerce    XXXXXXXXXX   
Laredo    TX    Depository    Regional Finance Corp. of TX    International Bank
and Commerce    XXXXXXXXXX    Shawnee    OK    Depository    Regional Finance
Co. of OK, LLC    Merchants Bank    XXXXXXXXXX    Jackson    AL    Depository   
Regional Finance Corp. of AL    NBSC    XXXXXXXXXX    Columbus    GA   
Depository    Regional Finance Corp. of SC    Southeast Bank    XXXXXXXXXX   
Dayton    TN    Depository    Regional Finance Corp. of TN    Southside   
XXXXXXXXXX    Tyler    TX    Depository    Regional Finance Corp. of TX    US
Bank    XXXXXXXXXX    Columbia    TN    Depository    Regional Finance Corp. of
TN    Bank Of America    XXXXXXXXXX    Charlotte    NC    Reinsurance    RMC
Reinsurance    Bank Of America    XXXXXXXXXX    Charlotte    NC    Payroll   
Regional Management Corp.    Sweep Acct. Bank Of America    XXXXXXXXXX   
Charlotte    NC    Loan Disbursement    Regional Management Corp.    Sweep Acct.
Bank Of America    XXXXXXXXXX    Charlotte    NC    Master Depository   
Regional Management Corp.    Bank Of America    XXXXXXXXXX    Charlotte    NC   
Master Funding    Regional Management Corp.   



--------------------------------------------------------------------------------

Bank Name

  

Account Number

  

City

  

State

  

Purpose

  

Company Name/DBA

  

Sweep Acct.

Bank Of America    XXXXXXXXXX    Charlotte    NC    Depository    Regional
Finance Corp. of SC    Sweep Acct. Bank Of America    XXXXXXXXXX    Charlotte   
NC    Depository    Regional Finance Corp. of TX    Sweep Acct. Bank Of America
   XXXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corp. of TX
   Sweep Acct. Bank Of America    XXXXXXXXXX    Charlotte    NC    Depository   
Regional Finance Corp. of TX    Sweep Acct. Bank Of America    XXXXXXXXXX   
Charlotte    NC    Depository    Regional Finance Co. of OK, LLC    Sweep Acct.
Wells Fargo    XXXXXXXXXX    Greenville    SC    Master Funding    Regional
Finance Corp. of SC    Wells Fargo    XXXXXXXXXX    Greenville    SC    Closed
   Regional Management Corp.    Wells Fargo    XXXXXXXXXX    Greenville    SC   
For tax payments and other ACH debits    Regional Management Corp.    Wells
Fargo    XXXXXXXXXX    Greenville    SC    ACS Depository    Regional Finance
Corp. of TX    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    AL
Depository    Regional Finance Corp. of AL    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    GA Depository    Regional Finance Co. of GA,
LLC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    NC
Depository    Regional Finance Corp. of NC    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    NM Depository    Regional Finance Co. of NM,
LLC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    TN
Depository    Regional Finance Corp. of TN    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    SC Depository    Regional Finance Corp. of SC
   Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    TX Depository   
Regional Finance Corp. of TX    Sweep Acct. Wells Fargo    XXXXXXXXXX   
Greenville    SC    GA Checking    Regional Finance Co. of GA, LLC    Sweep
Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    SC Checking    Regional
Finance Corp. of SC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC
   SC Checking    Regional Finance Corp. of SC    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    SC Checking    Regional Finance Corp. of SC   
Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    RMC Checking    RMC
Financial Services Corp.    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville
   SC    TX Checking    Regional Finance Corp. of TX    Sweep Acct. Wells Fargo
   XXXXXXXXXX    Greenville    SC    NC Checking    Regional Finance Corp. of NC
   Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    TN Checking   
Regional Finance Corp. of TN    Sweep Acct. Wells Fargo    XXXXXXXXXX   
Greenville    SC    AL Checking    Regional Finance Corp. of AL    Sweep Acct.
Wells Fargo    XXXXXXXXXX    Greenville    SC    ACS Checking    Regional
Finance Corp. of TX    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC
   Corporate AP    Regional Management Corp.    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    Corporate Loan Solicitation    Regional
Management Corp.    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC   
SC Loan Solicitation    Regional Finance Corp. of SC    Sweep Acct. Wells Fargo
   XXXXXXXXXX    Greenville    SC    TN Loan Solicitation    Regional Finance
Corp. of TN    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    TX
Loan Solicitation    Regional Finance Corp. of TX    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    NC Loan Solicitation    Regional Finance Corp.
of NC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    SC NB Loan
Solicitation    Regional Finance Corp. of SC    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    TN NB Loan Solicitation    Regional Finance
Corp. of TN    Sweep Acct.



--------------------------------------------------------------------------------

Bank Name

  

Account Number

  

City

  

State

  

Purpose

  

Company Name/DBA

  

Sweep Acct.

Wells Fargo    XXXXXXXXXX    Greenville    SC    TX NB Loan Solicitation   
Regional Finance Corp. of TX    Sweep Acct. Wells Fargo    XXXXXXXXXX   
Greenville    SC    NC NB Loan Solicitation    Regional Finance Corp. of NC   
Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    AL NB Loan
Solicitation    Regional Finance Corp. of AL    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    GA NB Loan Solicitation    Regional Finance
Co. of GA, LLC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC   
Closed    Regional Finance Corp. of TX    Wells Fargo    XXXXXXXXXX   
Greenville    SC    Closed    Regional Finance Corp. of TX    Wells Fargo   
XXXXXXXXXX    Greenville    SC    Closed    Regional Finance Corp. of TX   
Wells Fargo    XXXXXXXXXX    Greenville    SC    Closed    Regional Finance
Corp. of TX    Wells Fargo    XXXXXXXXXX    Greenville    SC    Closed   
Regional Finance Corp. of TX    Wells Fargo    XXXXXXXXXX    Greenville    SC   
NM Checking    Regional Finance Co. of NM    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    RMC Central Checking    Regional Management
Corp.    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    CRA
Depository    Credit Recovery Associates    Sweep Acct. Wells Fargo   
XXXXXXXXXX    Greenville    SC    SC Trust CRA for licensing purposes    Credit
Recovery Associates    Wells Fargo    XXXXXXXXXX    Greenville    SC    NM NB
Loan Solicitation Account    Regional Finance Co. of NM    Sweep Acct. Wells
Fargo    XXXXXXXXXX    Greenville    SC    NM Loan Solicitation Account   
Regional Finance Co. of NM    Sweep Acct. Wells Fargo    XXXXXXXXXX   
Greenville    SC    OK NB Loan Solicitation Account    Regional Finance Co. of
OK, LLC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    OK Loan
Solicitation Account    Regional Finance Co. of OK, LLC    Sweep Acct. Wells
Fargo    XXXXXXXXXX    Greenville    SC    AL Loan Solicitation Account   
Regional Finance Corp. of AL    Sweep Acct. Wells Fargo    XXXXXXXXXX   
Greenville    SC    GA FB Loan Solicitation Account    Regional Finance Co. of
GA, LLC    Sweep Acct. Wells Fargo    XXXXXXXXXX    Greenville    SC    New
Mexico account for licensing purposes    Regional Finance Co. of NM, LLC   
Wells Fargo    XXXXXXXXXX    Greenville    SC    Missouri account for licensing
purposes    Regional Finance Co. of MO    Wells Fargo    XXXXXXXXXX   
Greenville    SC    Georgia account for licensing purposes    Regional Finance
Co. of GA, LLC   



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

Promissory Note, dated January 9, 2012, in an aggregate principal amount not to
exceed $1,500,000 made by Regional payable to the order of Wells Fargo, National
Association (the “Wells Fargo Revolver”), as the same has been amended, modified
or supplemented.